Citation Nr: 1116497	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from September 1950 to July 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In substantive appeal in February 2008, the Veteran requested a hearing before a member of the Board at the VA Regional Office.  In December 2010, the RO noted that the Veteran should be scheduled for a hearing before the Board.  Unfortunately, the record contains no evidence that a hearing was ever scheduled.    

As the Veteran has not withdrawn his request for a hearing, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the Regional Office.  







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


